DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over YIU et al. U.S. Patent Application Publication No. US 2020/0033849 A1.

Regarding claim 1, YIU et al. discloses a system comprising a master device and a processor that controls the master device to perform operations (in para. [0133], FIG. 5A discloses a flowchart 5000 to establish communications between a base station and a user device such as an aerial vehicle user equipment (AV-UE). In view of that, the base station is interpreted as the claimed master device. Further in para. [0058], FIG. 2 base station 201 includes a processor 203, corresponding to the claimed processor) comprising:
communicating with at least one slave device (as discussed above, FIG. 5A discloses a flowchart 5000 to establish communications between a base station and a user device such as an aerial vehicle user equipment (AV-UE), corresponding to the claimed slave device);
requesting a processing capability from the at least one slave device (in para. [0134], at step 5010 in FIG. 5, the base station may transmit a capabilities enquiry, corresponding to the claimed step of requesting a processing capability, to request capabilities information from the AV-UE);
YIU et al., however, does not expressly disclose the step of receiving an acknowledgement that the at least one slave device can provide said processing capability as set forth in the application claim.
In para. [0064], because YIU et al. further teaches the baseband processing circuitry 251 of the base station 201 may, via an interface coupled with a physical layer of the base station 201, request an acknowledgment (ACK) from AV-UE 211 after an "aerial vehicle communication status" is granted in different embodiment, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that YIU et al. teachings in FIG. 5A can be modified so that base station 201 receives an ACK from the AV-UE before receiving capabilities information from the AV-UE in step 5015. The motivation for the modification is that YIU et al. teaches the step of requesting request an acknowledgment (ACK) from AV-UE 211 after an "aerial vehicle communication status" is granted in different embodiment.
YIU et al. further discloses the step of receiving the processing capability from the at least one slave device (in para. [0134], at step 5015, the base station may receive the capabilities information, corresponding to the claimed step of receiving the processing capability, from the AV-UE in response to the request).

Regarding claim 2, in addition to claim 1 rejection, YIU et al. further discloses wherein said communicating comprises wirelessly communicating, said requesting comprises wirelessly requesting, said receiving an acknowledgement comprises wirelessly receiving the acknowledgement and wherein said receiving the processing capability comprises wirelessly receiving the processing capability (in para. [0050], YIU et al. discloses the communication network 120 may comprise a cell and the base station 101 may provide wireless service to AV-UEs and UEs within the cell, while the base station 102 may provide wireless service to UEs within another cell located adjacent to or overlapping the cell. In view of that, the steps of establishing communications between a base station and a user device, transmitting a capabilities enquiry, requesting an acknowledgment (ACK) from AV-UE 211, and receiving the capabilities information are performed wirelessly).

Regarding claim 3, in addition to claim 2 rejection, YIU et al. further discloses wherein said wirelessly communicating comprises wirelessly communicating using a Bluetooth link and/or a WiFi link (in para. [0216], YIU et al. teachings apply to Bluetooth and WiFi communications).

Regarding claim 4, in addition to claim 3 rejection, YIU et al. further discloses wherein each one of said wirelessly requesting, wirelessly receiving the acknowledgement and wirelessly receiving the processing capability comprises wirelessly communicating using the Bluetooth link and/or the WiFi link (in para. [0211] FIG. 12 discloses a baseband circuitry 1104 (in the base station), which may further include one or more interfaces to communicatively couple to other circuitries/devices, such as a wireless hardware connectivity interface 1218 (e.g., an interface to send/receive data to/from Near Field Communication (NFC) components, Bluetooth components (e.g., Bluetooth Low Energy), Wi-Fi components, and other communication components). In view of that, each of the steps recited in claim 1 can be transmitted and/or received wirelessly and/or using WiFi link.

Regarding claim 5, in addition to claim 1 rejection, YIU et al. further discloses wherein the master device comprises a smartphone and wherein the at least one slave (in para. [0035], YIU et al. further teaches several embodiments comprise systems such as base stations, access points, and/or user equipment (UE) such as mobile devices (laptop, cellular phone, smart phone, tablet, and the like).

Regarding claim 6, in addition to claim 1 rejection, YIU et al. further discloses wherein the master device is proximate to the at least one slave device (in para. [0004], FIG. 1 depicts an embodiment of a communication network to support communications with aerial vehicles


    PNG
    media_image1.png
    501
    433
    media_image1.png
    Greyscale

In view of that, the base station, corresponding to the claimed master device, is proximate to the AV-user equipment (AV-UE) or user equipment).

Regarding claim 9, in addition to claim 1 rejection, YIU et al. further discloses wherein said at least one slave device comprises two distinct slave devices (in para. [0004], FIG. 1 depicts an embodiment of a communication network to support communications with aerial vehicles


    PNG
    media_image1.png
    501
    433
    media_image1.png
    Greyscale

FIG. 1 embodiment discloses the AV-user equipment (AV-UE-1) and AV-user equipment (AV-UE-2), corresponding to the claimed two distinct slave devices).

Regarding claim 10, in addition to claim 1 rejection, YIU et al. further discloses wherein said requesting a processing capability comprises: requesting by the master device that the at least one slave device wirelessly receive data and retransmit the data (as discussed in claim 2 rejection, in para. [0050], YIU et al. discloses the communication network 120 may comprise a cell and the base station 101 may provide wireless service to AV-UEs and UEs within the cell, while the base station 102 may provide wireless service to UEs within another cell located adjacent to or overlapping the cell. Furthermore, in para. [0068], the baseband processing circuitry 251 of the base station 201 may instruct the AV-UE 211 to reduce transmission power for all communications and/or repeat transmissions N times where N is configurable or fixed.

Regarding claim 11, in addition to claim 1 rejection, YIU et al. further discloses wherein said requesting a processing capability further comprises: causing the at least one slave device to regenerate and/or reformat data that is received from the master device and to retransmit the data (in para. [0068], the baseband processing circuitry 251 of the base station 201 may instruct the AV-UE 211 to reduce transmission power for all communications and/or repeat transmissions N times where N is configurable or fixed.

Regarding claim 12, in addition to claim 1 rejection, YIU et al. further discloses wherein the processor is external to the master device (in para. [0185], FIG. 11 device 1100 may include application circuitry 1102, baseband circuitry 1104, Radio Frequency (RF) circuitry 1106, front-end module (FEM) circuitry 1108, one or more antennas 1110. Further in para. [0186], the application circuitry 1102 may include one or more application processors, corresponding to the claimed processor. As should be appreciated, the level of integration of components, e.g. the processor is external to the base station, may be one of design choice).

Regarding claim 13, in addition to claim 1 rejection, YIU et al. further discloses wherein the processor is within the master device (

    PNG
    media_image2.png
    778
    483
    media_image2.png
    Greyscale

FIG. 2 embodiment discloses processor 203 is within the base station 201).

Regarding claim 14, application claim is rejected on the same ground as for claim 1 because of similar scope.

Regarding claim 15, in addition to claim 14 rejection, application claim is rejected on the same ground as for claim 2 because of similar scope.

Regarding claim 16, in addition to claim 15 rejection, application claim is rejected on the same ground as for claim 3 because of similar scope.

Regarding claim 17, in addition to claim 16 rejection, application claim is rejected on the same ground as for claim 4 because of similar scope.

Regarding claim 18, in addition to claim 14 rejection, application claim is rejected on the same ground as for claim 5 because of similar scope.

Regarding claim 19, in addition to claim 14 rejection, application claim is rejected on the same ground as for claim 6 because of similar scope.

Regarding claim 22, in addition to claim 14 rejection, application claim is rejected on the same ground as for claim 9 because of similar scope.

Regarding claim 23, in addition to claim 14 rejection, application claim is rejected on the same ground as for claim 10 because of similar scope.

Regarding claim 24, in addition to claim 14 rejection, application claim is rejected on the same ground as for claim 11 because of similar scope.

Claims 7-8 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over YIU et al. U.S. Patent Application Publication No. US 2020/0033849 A1, as applied to claims 6 and 19, and further in view of Cornforth et al. U.S. Patent Application Publication No. US 2018/0139622 A1.

Regarding claim 7, in addition to claim 6 rejection, YIU et al. does not disclose wherein said proximate comprises a distance of 100 meters or less as set forth in the application claim.
In para. [0002], Cornforth et al. invention relates to a method to provide enhanced network performance and/or capability information related to at least one mobile communication network and a user equipment, wherein the plurality of base station entities and/or the plurality of wireless access points are able to provide--at least potentially and depending on the current location of the user equipment--radio coverage to the user equipment via transmitting downlink data to the user equipment and/or receiving uplink data from the user equipment using at least one radio access technology out of a plurality of different radio access technologies. In an embodiment, Cornforth et al. FIG. 3 discloses for each grid portion or grid location (at least within a certain range in the vicinity of the geographical location 211, corresponding to a defined geographical section (around the geographical location 211) of, for example, but not specifically limited to 1 meter or 2 meters or 5 meters, 10 meters or 30 meters or 50 meters or 100 meters or 300 meters or 1000 meters), a value of the network performance and/or capability information 220 (i.e. a performance and/or capability value) is determined and preferably displayed on the display device 25 or the projection device of or assigned to the user equipment 20. In view of that, because the UE’s performance is affected by the UE location to the base station, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that YIU et al. FIG. 1 can be modified so that the distance between the base station and the AV-user equipment (AV-UE) is 100 meters or less as discussed in Cornforth et al. invention. The motivation for the modification is that depending on the current location of the user equipment--radio coverage to the user equipment via transmitting downlink data to the user equipment and/or receiving uplink data from the user equipment, the UE’s performance to the network can be improved dramatically as taught in Cornforth et al. invention.

Regarding claim 8, in addition to claim 6 rejection, YIU et al. does not disclose wherein said proximate comprises a distance of 10 meters or less as set forth in the application claim.
In para. [0002], Cornforth et al. invention relates to a method to provide enhanced network performance and/or capability information related to at least one mobile communication network and a user equipment, wherein the plurality of base station entities and/or the plurality of wireless access points are able to provide--at least potentially and depending on the current location of the user equipment--radio coverage to the user equipment via transmitting downlink data to the user equipment and/or receiving uplink data from the user equipment using at least one radio access technology out of a plurality of different radio access technologies. In an embodiment, Cornforth et al. FIG. 3 discloses for each grid portion or grid location (at least within a certain range in the vicinity of the geographical location 211, corresponding to a defined geographical section (around the geographical location 211) of, for example, but not specifically limited to 1 meter or 2 meters or 5 meters, 10 meters or 30 meters or 50 meters or 100 meters or 300 meters or 1000 meters), a value of the network performance and/or capability information 220 (i.e. a performance and/or capability value) is determined and preferably displayed on the display device 25 or the projection device of or assigned to the user equipment 20. In view of that, because the UE’s performance is affected by the UE location to the base station, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that YIU et al. FIG. 1 can be modified so that the distance between the base station and the AV-user equipment (AV-UE) is 10 meters or less as discussed in Cornforth et al. invention. The motivation for the modification is that depending on the current location of the user equipment--radio coverage to the user equipment via transmitting downlink data to the user equipment and/or receiving uplink data from the user equipment, the UE’s performance to the network can be improved dramatically as taught in Cornforth et al. invention.

Regarding claim 20, in addition to claim 19 rejection, application claim is rejected on the same ground as for claim 7 because of similar scope.

Regarding claim 21, in addition to claim 19 rejection, application claim is rejected on the same ground as for claim 8 because of similar scope.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631